Citation Nr: 1040872	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a seizure disorder has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, has been received.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.

4.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record. 

In characterizing the issues on appeal, the Board has considered 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the 
Court held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.  In light of this holding, and the fact 
that the Veteran has been diagnosed with PTSD, schizophrenia, and 
psychosis not otherwise specified, the issues on the title page 
have been recharacterized, as listed above.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, on the merits, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated June 2005, the RO denied the appellant's 
claim of service connection for a seizure disorder.  He was 
properly notified and did not file an appeal, and that decision 
became final.

2.  Evidence received since the June 2005 RO decision is either 
cumulative or redundant of the evidence of record and does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for a seizure disorder.

3.  In a decision dated August 1982, the RO denied the 
appellant's claim of service connection for a mental condition.  
He was properly notified and did not file an appeal, and that 
decision became final.

4.  Evidence received since the August 1982 RO decision is 
neither cumulative nor redundant of the evidence of record and 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for an acquired psychiatric disorder.

5.  Although the Veteran has complained of dizziness, these 
complaints have not resulted in a diagnosed disorder.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the claim 
for service connection for a seizure disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The criteria for service connection for dizziness are not 
met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to requests to reopen, a claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed a letter in 
December 2006 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  This letter also provided him with appropriate notice 
with respect to the disability-rating and effective-date elements 
of his claim.  Additionally, this letter also informed him of the 
bases for the denials of his prior claims for service connection 
for a seizure disorder and an acquired psychiatric disorder, and 
informed him of what needed to be shown to successfully reopen 
his claims.  The February 2007 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the December 2006 letter-which meets the content of 
notice requirements described in Dingess/Hartman and Pelegrini-
also meets the VCAA's timing of notice requirement.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for dizziness.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  As 
will be discussed further below, while the Veteran has complained 
of dizziness to doctors (including a neurologist), these 
complaints have not resulted in a diagnosed disorder.  
Additionally, there is no competent medical evidence of record 
which gives any indication that his current dizziness can be 
related to his time on active duty.  As the claims file contains 
the Veteran's service treatment records, private medical records, 
and VA treatment records, the Board finds that sufficient 
competent medical evidence is of record to make a decision on the 
claim.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Seizure Disorder

In a June 2005 rating decision the RO determined that service 
connection was not warranted for a seizure disorder.  It was 
noted, in essence, that the service treatment records were 
negative for any signs, symptoms, or diagnoses of a chronic 
seizure disorder.  Additionally, although post-service treatment 
records revealed a history of a seizure disorder, there was no 
evidence establishing that the Veteran's seizures were associated 
in any way with his military service  The Veteran did not perfect 
an appeal of the decision, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2008).

The evidence received since the June 2005 rating decision 
includes private medical records from November 2006 to 
October 2010, VA outpatient records from October 2006 to 
June 2010, records from the Social Security Administration, 
additional statements from the Veteran, and the transcript of the 
Veteran's August 2010 Board hearing.  While some of the records 
note the Veteran's report of seizures, none of the records refer 
to the presence of seizures in service or provide a connection 
between any present seizures and any symptoms or event from 
active service.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the June 2005 rating 
decision is either cumulative or redundant of the evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim.  The evidence added to the record does 
not include competent evidence which demonstrates that the 
Veteran's current claimed seizures were present in service, or 
were caused by his active service, which were the bases for the 
prior determination.  The medical reports merely reflect the 
Veteran's current condition, are redundant of the evidence 
previously considered, and do not raise a reasonable possibility 
of substantiating the claim.

The Board does not dispute that the Veteran currently experiences 
symptoms of seizures.  Unfortunately, there is still no competent 
medical evidence of record which provides a nexus between the 
Veteran's claimed seizures and his active service.  As the 
information provided in support of the application to reopen the 
claim for service connection for a seizure disorder does not 
include new and material evidence, the appeal as to these issues 
must be denied.

Acquired Psychiatric Disorder

In an August 1982 rating decision the RO determined that service 
connection was not warranted for a mental condition.  It was 
noted, in essence, that the Veteran was seen one time during his 
active duty for nervousness, and mental examination at that time 
showed no psychosis or neurosis.  It was further noted that the 
Veteran had presented no evidence of a current psychiatric 
disorder.  The Veteran did not perfect an appeal of the decision, 
and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.104 (2010).

The evidence received since the August 1982 rating decision 
includes private medical records from February 1988 to 
October 2010, VA outpatient records from October 1991 to 
June 2010, records from the Social Security Administration, 
additional statements from the Veteran, and the transcript of the 
Veteran's August 2010 Board hearing.  In the December 2006 Duty 
to Assist letter sent by the RO, the Veteran was informed that 
his claim had previously been denied because there was no medical 
evidence showing a diagnosis of a mental condition.  The private 
and VA medical records contain numerous mental diagnoses for the 
Veteran to include PTSD, schizophrenia, and psychosis not 
otherwise specified.  With these medical records, the Veteran has 
provided the requested evidence showing a diagnosed mental 
disorder.  This evidence is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the claims, as 
it provides the requested diagnosis.  Therefore, the claim for 
service connection for an acquired psychiatric disorder must be 
reopened and re-adjudicated on the merits.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran's service treatment records are 
negative for any signs or symptoms of dizziness.  The Veteran 
specifically indicated on His January 1977 Report of Medical 
History at the time of his discharge that he did not have 
dizziness.

In January 2004, the Veteran reported dizziness of an unspecified 
duration to a VA examiner.  The examiner recorded the Veteran's 
reported symptoms and gave no diagnosis relating to dizziness.

The Board notes the Veteran has presented a claim for service 
connection for a specific symptom, in this case, dizziness. 
However, symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not constitute a disability 
for which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, 
dizziness has not resulted in a diagnosed or identifiable 
underlying malady or condition, and thus, service connection 
cannot be granted.

As noted above, the Veteran is competent to testify in regard to 
the onset and continuity of symptomatology.  However, Congress 
specifically limits entitlement to service-connected disease or 
injury where such cases have resulted in a disability, and in the 
absence of a proof of present disability there can be no claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In this case, 
although the Veteran is competent to describe dizziness, there is 
no current diagnosed dizziness disorder for which service 
connection can be considered.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the claim.


ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a seizure disorder; the 
appeal is denied.

New and material evidence was received to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder; to this extent, the appeal is granted.

Entitlement to service connection for dizziness is denied.


REMAND

The Board finds that RO development of the claim for service 
connection for an acquired psychiatric disorder, on the merits, 
is warranted.

In this case, the Veteran's service treatment records show that 
in April 1976, the Veteran complained of nervousness and tension.  
It was noted that Veteran had seen a doctor in the past for 
nervousness, and he took Valium.

Since leaving active duty, the Veteran has been diagnosed at 
various times as having PTSD, schizophrenia, and psychosis not 
otherwise specified.  Due to the conflicting diagnoses, it is 
unclear what mental disorder(s) the Veteran currently has, and 
what (if any) connection that(those) disorders may have with the 
Veteran's active duty.

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the Veteran should be afforded a VA examination to 
determine the proper diagnosis and etiology of his documented 
mental symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who have treated the veteran 
for his claimed psychiatric disorders since 
June 2010.  After the Veteran has signed 
the appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  After all available records have been 
obtained and associated with the claims 
file, the Veteran should be scheduled for 
examination by a psychiatrist for an opinion 
as to whether there is at least a 50 percent 
probability or greater that he has a present 
psychiatric disorder (under DSM-IV criteria) 
which had its onset in service or is 
otherwise related to service.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  Opinions 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for the opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons and 
bases must be given for any opinion 
rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


